internal_revenue_service significant index no department of the o10 washington dc contact person telephone number in reterence to date p ep ra t a2 oct 2g0 in re this letter constitutes notice that a conditional waiver of the minimum_funding_standard has been granted for the above-named pension_plan for the plan_year ended date the conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code the code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which the waiver has been granted is the contribution which would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero as of the end of the plan_year for which the waiver has been granted the company is headquartered in a manufacturer of there have been two events that have had a significant impact on the company’s ability to meet the minimum_funding requirement for the plan_year in the company’s current owner consolidated equity ownership by acquiring all the outstanding_stock that he did not already own the company financed the consolidation with a ten-year note totaling dollar_figure million the second event was the consolidation of the company’s manufacturing and administrative facilities in a much smaller percentage of the company’s workforce relocated to the facility than had been anticipated resulting in a reduction of the company’s production capacity the company was forced to outsource in order to meet demand as a result of this reduction in the labor force o w the company experienced temporary substantial business hardship as evidenced by net losses of dollar_figure million dollar_figure million and dollar_figure million for the fiscal years ended date and respectively however the company experienced a profit of dollar_figure for the first half of compared with a loss of dollar_figure for the first half of has and besides the consolidation of operations to the reduced staff to approximately facility the company has taken several steps to reduce costs and improve the overall viability of the company it has reorganized the factory with equipment that enables production to become more automated people compared to approximately people in the beginning of the reduction in staff results in an estimated annual cost savings of dollar_figure million the company has also retained the services of a mergers and acquisitions company that specializes in strategic alliances to help obtain capital_investment as of the end of date a company has signed a letter of intent that would involve the sale of substantially_all of the assets of the company as of date all benefit accruals under the plan were frozen the waiver has been granted subject_to the following conditions which you have agreed to qd the company will make contributions necessary to satisfy the minimum_funding requirement including the waiver amortization payment for of the plan for the plan years ending date and date within the time period defined in sec_412 of the code the company will make quarterly contributions described in sec_412 of the code beginning with the quarterly contribution due on date during the period in which the funding waiver is in effect and in the event that completes a sale of all or substantially_all of its assets and the buyer does not assume the sponsorship of the pian will contribute the unamortized portion of the funding waiver to the plan within days after the closing of the sale if the company fails to meet the above conditions this waiver is retroactively null and void of fr your attention is called to sec_412 of the code and sec_304 of erisa which describes the consequences which result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived amount remains unamortized this ruling is directed only to k of the code provides that it may not be used or cited as others as precedent the organization that requested it section when filing form_5500 for the plan_year ending date the date of this letter should be entered on schedule b actuarial information we have sent a copy of this letter to the sincerely yours martin l pippins manager employee_plans actuarial group tax_exempt_and_government_entities_division
